Title: To James Madison from Morgan Lewis, 16 May 1808
From: Lewis, Morgan
To: Madison, James



Dear Sir,
Staatsburgh 16th. May 1808.

Presuming that a Sketch of the State of parties in any Quarter of the Union must be peculiarly interesting at a moment when blended with national Concerns of great magnitude, I shall endeavour to present you one for New York, which tho’ brief shall be faithful.
It is a Remark, generally correct, That the Expression of the public Sentiment on the Measures of government is most clearly discernable in the Choice of Rulers.  Our Elections for the ensuing year are just closed, and the Result, tested by this Rule, certainly indicates the Existence of some Dissatisfaction with the Administration.  The Federalists have acquired an Accession of Strength, which will place them nearly on an Equality with the Republicans in the next Congress, and with the Clintonian Section in the Assembly of the State.  I console myself however with the Expectation that Good may arise out of Evil; and that one Consequence of this near Approach to Equality will be, to place the Ballance in the Hands of that Section of Republicans termed by the Clintonians Third-party-Men or Quids; in which Case the Electors of the next President will be decidedly friendly to the Washington Nomination.  Looking forward to such an Event the Federalists have already offered to give the Choice of the Electors to The Quids, on Condition of dividing with them the Council of Appointment.  Such an Arrangement is not without its Objections.  Tho’ they certainly are more friendly to that Nomination than the Clintonians, I should prefer effecting it by other Means, and I am in Expectation that the Representation from the City of New York will afford those Means.  In that City the republican Interest may be considered as nearly again united, in Consequence of a decline of the Clintonian Influence; which I consider as doomed to fall.
The Increase of federal Strength has arisen from several Causes, some of a general, others wholly of a local Nature.  The uncandid Representations respecting the Embargo, and the Charge of french Influence have been leading Ones of the first Description.  The letter of Colol. Pickering, and the Speeches of Messrs. Key and Masters have been industriously circulated, and the Poison, uncounteracted by any Antidote, has had its full Operation.  The real friends of the Administration were constrained to a painful Silence by an Exclusion from the republican Prints, which have all been either decidedly in the Interest of the Clintons, who have "damned with faint Praise" the Measures of Government; or so lured by Expectations held out to them of State Patronage and Employment; that Nothing could be conveyed to the Public thro’ them, without the Author’s giving his Name to the Editors, and assenting to his Productions being garbled.
The principal Causes of a local Nature are, the Violence of the Clintonians, toward the Conclusion of the legislative Session, in removing from Office all who were not devoted to their Views; playing cunningly and deceptiously between minor Parties, divided on County Questions so as to offend both, and giving to the Members of the Legislature in a Time of general Distress a large Addition to their stated Allowance of pay.  To these may be added the Conduct of the Quids, who equally hostile to Federalism and Clintonianism, observed a strict Neutrality in most ? of the Counties where they had no prospect of carrying a Member of their own.
Of Mr. Masters, a Man notorious throughout the State for destitution of Principle, who has been repeatedly round and round the Compass in Politicks, and met, as the reward of his good Deeds in Congress, with the Appointment of first Judge of the Common Pleas of his County, I must state a fact: He is now in New York very industriously trying to make up a Party in favor of G. C. for President, to effect which he tells many strange Tales.  One is, that Mr. Jefferson and his Friends are all decidedly under french Influence, that the Clerks in the public Offices are not trusted by them, that as a Proof of this, all Documents respecting the Conduct of France came to the House in the proper Handwriting of the President himself, while those relating to that of England, were Copies from the Clerks in your Office.  Whether the Assertion be true or false is not very important, Tho’ I should like to be able to contradict it, if, as I suspect, it is a fabrication.
To return to the Subject of the Embargo.  Is it not sincerely to be wished that some able Pen would endeavour to reconcile the People to the Policy of the Measure by an Appeal to their Judgments?  I have persuaded myself that the Task would not be a difficult one, from a Conviction that the Measure is susceptible of complete Defence, That they might be convinced the Evils they so loudly complain of originate from other Causes, and that the Embargo promises to be the safest best and surest Remedy for them, That the Interests of the Belligerents in our Commerce is great as our own, and that the Privations, the Loss of it must subject them to, offers the surest Mean of effecting a removal of the Restrictions they have imposed on it.  At present the Arguments appear to be all on the other Side.  Those of Mr. Key are in the Mouth of every discontented political Babler in the Community.  Why, it is triumphantly asked, are we not permitted to export the 38 Millions of domestic Product on which Britain has laid no Restraint?  Why does Government interdict our Commerce to the E. and W. Indies?  My Habits of Life have precluded me from every Thing like an intimate Acquaintance with the Course of the Commerce of our Country. But, my Answers to these Enquiries are, that the Bulk of these 38,000000 go to G. Britain and her Depencies; That our Trade with her is a loosing Game, leaving a Ballance against us of nearly half the Amount in value of what we import from her; and that our Commerce with the Indies is only valuable to us as we can reexport the Excess of their Products beyond our own Consumption to the Continent of Europe; That our Trade to that Continent is a favorable one, debarred from which, our annual Ballance to England must eventuate in Ruin.
Considerable Leisure accompanied with much anxious Reflection on this Subject, have so thoroughly satisfied me of the Wisdom of the Measure, which I for sometime doubted, that I should regret to see it abandoned without a fair Experiment of its Efficacy.  This I fear it cannot hope for unless pains are taken to reconcile to it the public Sentiment.  To this End, unequal as I am to the Task, I have determined to hazard some Essays, unless prevented by the Appearance of a more able Advocate.  To the Success of the Undertaking correct Statements will be essential which I presume can only be derived from the Report of the Secretary of the Treasury on the Imports and Exports for the last year.  That Document is not, I understand, to be had on this Side of the City of Washington.  I have tried to procure it from New York, but without Success.  Shall I be obliged to you for it, accompanied with such Information as you may choose to communicate. There are a few Points on which I wish particularly to be informed.  The Date of the Decree of the Council of Prizes in the Case of the Horizon, and the ultimate Issue as to the Articles condemned.  The same in the Case of the Geo: Washington in the same Court and the Shepherdess libelled in Spain.  The Date of Mr. Armstrong’s Letter covering that of Champany of the 15th. Jany.  I am with sincere Esteem Dr. Sir, your’s truly

Morgan Lewis.

